Citation Nr: 1014914	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Entitlement to service connection for a skin disorder, 
claimed as skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claims.  In February 
2010, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO. 

The issues of entitlement to service connection for skin 
cancer and entitlement to service connection for asthma are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for asthma was denied by a June 1993 rating decision.  He did 
not appeal. 

2.  The evidence submitted since the June 1993 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied entitlement to 
service connection for asthma is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for asthma has been 
submitted and has a reasonable possibility of substantiating 
the Veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  When a Veteran 
files a claim to reopen, the Veteran must be apprised of the 
requirements of the underlying service connection claim as 
well as the definitions of new and material evidence, the 
basis of the prior denial, and the type of evidence necessary 
to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  With regard to the issue of new and material 
evidence, this decision reopens the Veteran's claim such that 
any possible deficiency is moot and further discussion is not 
warranted.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Veteran's claim of entitlement to service connection for 
asthma was denied by a June 1993 rating decision.  The RO 
denied the claim on the grounds that the Veteran's asthma 
pre-existed service, no in-service aggravation was shown, and 
no ongoing condition resulting from the Veteran's episodes of 
asthmatic bronchitis in service was shown.  The Veteran did 
not appeal.  Therefore, the September 2003 rating decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
Veteran filed a claim to reopen in October 2005.   

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends that his asthma, which pre-existed 
service, was aggravated by the damp tropical environment in 
Homestead, Florida, and by his hospitalization for double 
pneumonia while stationed at Fort Devens, Massachusetts.  He 
asserts that the pneumonia caused a severe aggravation of his 
asthma and weakening of his lungs, and that he should 
therefore be service-connected for that condition, which he 
is still being treated at the present time.  
	
At the time of the June 1993 rating decision, the evidence of 
record consisted of the Veteran's service treatment records 
from June 1963 to May 1968.  These records showed that the 
Veteran reported a history of asthma from childhood upon 
entry into service and was repeatedly treated for asthma and 
asthmatic bronchitis while in service.  These records also 
show treatment for pneumonia. 

The evidence received since the September 1993 denial 
includes private treatment records dated July 2002 to April 
2005 showing treatment for bronchitis and asthma, VA 
treatment records dated from February 2006 to June 2009, and 
the Veteran's own statements and testimony from April 2006, 
June 2007, and his February 2010 hearing.  This evidence is 
new because it has not previously been associated with the 
claims folder.  

The newly submitted VA treatment records show post-service 
treatment for asthma, and the Veteran's statement includes 
the assertion that he did not take regular medication for his 
asthma until he was treated for pneumonia in the winter of 
1967.  This evidence is not cumulative or redundant of 
existing evidence, and the evidence is material because it 
raises a reasonable possibility of substantiating the 
Veteran's claim.  The Veteran's claim seeking service 
connection for asthma was denied on the grounds that his 
condition pre-existed service, no service aggravation was 
shown, and the absence of any ongoing condition resulting 
from the Veteran's episodes of asthmatic bronchitis in 
service.  The evidence submitted shows post-service treatment 
for an ongoing condition.  The Veteran's statements also 
indicate that the Veteran's asthma may have increased in 
severity during service, to the point where regular 
medication was deemed necessary.  As these facts are clearly 
probative to the issues of whether the Veteran has an ongoing 
condition resulting from service and whether his condition 
was aggravated by service, and presuming the Veteran's 
statement to be credible, the claim is reopened.

ORDER

New and material evidence to reopen a claim of service 
connection for asthma has been received; to this extent, the 
appeal is granted and the claim is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to assist requires VA to 
provide an examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that 
indicate that a current disorder may be associated with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation, or other 
association with military service.  Id. at 83. 

In regard to the Veteran's claim seeking entitlement to 
service connection for asthma due to aggravation in service, 
the evidence of record shows a current diagnosis of asthma, 
the Veteran's service treatment records establish treatment 
for pneumonia in service, and the Veteran's competent 
statements indicate that he began taking regular medication 
for asthma in service.  Therefore, an exam is necessary to 
determine if the Veteran's current disability was aggravated 
by the occurrences in service established by the evidence.  

The Veteran also contends that he is currently suffering from 
skin cancer due to sun exposure without protection in 
service.  Specifically, he contends that shortly after he was 
assigned as the primary minibus driver in Ethiopia, he began 
noticing skin irregularities.  Service treatment records show 
that the Veteran was treated for mild eczema on the elbows 
and knees in August 1965.  The Veteran asserts that he 
continued to have skin problems after service, and began 
treatment for his condition in 1990.  Private treatment 
records first show a history of skin conditions including 
actinic keratosis and squamous cell carcinoma beginning in 
July 1998.  As the evidence of record contains competent 
evidence of a current skin disorder, and the exposure to sun 
and the in-service occurrence of skin problems are 
corroborated by the Veteran's service treatment and personnel 
records, the Veteran should be afforded a VA examination, as 
a medical opinion is necessary to make a determination in 
this case. 

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009). 

Finally, as the record reflects that the Veteran receives 
ongoing treatment at the Gainesville, Florida, VA Medical 
Center (VAMC), his current treatment records should be 
obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request any treatment records relating 
to the Veteran's skin conditions, dated 
since May 2007, from the VAMC in 
Gainesville, Florida. 

2.  Thereafter, schedule the Veteran for a 
respiratory examination.  The claims file 
and a copy of this remand must be 
available to and reviewed by the examiner, 
and the examiner must indicate in the 
examination report that the claims folder 
was so reviewed.  All necessary tests 
should be conducted. 

The examiner should provide an opinion as 
to whether, based on the objective 
evidence of record, the Veteran now has 
bronchial asthma and if so, whether it is 
at least as likely as not that any pre-
existing asthma was aggravated beyond its 
natural progression by service.  The 
examiner should acknowledge the Veteran's 
lay statements of record, including those 
in regard to the Veteran's service in a 
hot and damp climate and his in-service 
history of pneumonia. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions. 

3.  Schedule the Veteran for a VA skin 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  All necessary tests should be 
conducted. 

The examiner should describe and diagnose 
any current manifestations of the 
Veteran's skin conditions.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater in 
probability) that any currently diagnosed 
skin condition had its onset during active 
service or is related to any in-service 
disease or injury.  The examiner should 
also acknowledge the Veteran's report of a 
continuity of symptomatology since service 
and the lay statements of record. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions. 

4.  Finally, readjudicate the issues on 
appeal.  If any claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


